Per Curiam:

The minor respondents in the above entitled cause, referred to in our opinion filed April 5, 1921, as remaindermen, have filed a petition for a rehearing asking that we instruct the trustees as to the method that should be followed in arriving at the corpus or capital value of the Ookala leasehold and (or) that we enter a decree that the corpus or capital value thereof was *68$34,854.34. They assert that the record contains: sufficient facts' to enable ns to enter a decree. • With this contention we do not agree. But even if the facts were all before us it would be discretionary with us as to whether we would enter a decree or remand the cause to the circuit judge. (Hind v. Wilder’s S. S. Co., 13 Haw. 174, 176.) We think it only fair to all parties that the cause be remanded to the circuit judge where a full hearing can be had and the amount for which the trustees must account he properly ascertained. Neither' do we think that it would be proper for us at this time to undertake to' issue instructions as to the method to be followed in arriving at the value of the Ookala leasehold there being nothing in the record to indicate that the "circuit judge is in need of such instructions.
H. Holmes and H. Edmondson for the petition.
For the reasons set forth the petition for rehearing is denied and in compliance with the statement in our opinion of April 5 “unless within five days from the filing of this opinion the parties can and do agree upon sufficient facts to enable us to enter a proper decree * * * an order will be entered remanding the cause” the cause is remanded to the circuit judge for further proceedings not inconsistent with that opinion.